


110 HR 6951 IH: TACT in Iran Act
U.S. House of Representatives
2008-09-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6951
		IN THE HOUSE OF REPRESENTATIVES
		
			September 18, 2008
			Ms. Lee (for herself,
			 Ms. Woolsey,
			 Mr. Hinchey,
			 Ms. Waters,
			 Mr. McGovern,
			 Mr. McDermott, and
			 Mr. Grijalva) introduced the following
			 bill; which was referred to the Committee
			 on Armed Services, and in addition to the
			 Select Committee on Intelligence (Permanent
			 Select), for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To prohibit the use of funds by the Central Intelligence
		  Agency or the Department of Defense to provide covert or clandestine assistance
		  for the purpose of overthrowing the Government of Iran.
	
	
		1.Short titleThis Act may be cited as the
			 Transparent Actions over Covert
			 Tactics in Iran Act of 2008 or TACT in Iran Act .
		2.FindingsCongress finds the following:
			(1)The security of the United States is not
			 enhanced when the United States acts in a manner that leads other nations to
			 distrust its public pronouncements, question its motives, and view its actions
			 with suspicion.
			(2)Engaging in covert or clandestine
			 activities intended to undermine or overthrow the Government of Iran is
			 antithetical to democratic values and respect for the rule of law.
			3.Prohibition on
			 use of funds to covertly or clandestinely support the overthrow of the
			 Government of Iran
			(a)In
			 generalSubject to subsection
			 (b), no funds appropriated to the Federal Government may be obligated or
			 expended by the Central Intelligence Agency or the Department of Defense to
			 provide covert or clandestine support, including military training or advice or
			 equipment for military activities, for the purpose of overthrowing the
			 Government of Iran.
			(b)Exception for
			 declaration of warSubsection (a) shall not apply if a
			 declaration of war by Congress with respect to Iran is in effect.
			
